TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00477-CR



                                   Arthur Johnson, Appellant

                                                 v.

                                   The State of Texas, Appellee




      FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT
            NO. 3040759, HONORABLE FRED A. MOORE, JUDGE PRESIDING



                             MEMORANDUM OPINION


                The motion to withdraw filed by appellant’s appointed counsel on appeal, Mr. Gary

Taylor, is granted.1 The appeal is abated for the district court to immediately appoint substitute

counsel. A copy of the order appointing substitute counsel shall be forwarded to this Court no later

than August 31, 2005.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Pemberton

Filed: August 26, 2005

Do Not Publish


  1
      Counsel has been employed as a federal public defender in Nevada and is closing his practice.